                                         Entered on Docket
                                         August 19, 2020
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


                                         Signed and Filed: August 19, 2020




                                       __________________________________________
                                       HANNAH L. BLUMENSTIEL
                                       U.S. Bankruptcy Judge




Case: 20-30242   Doc# 226   Filed: 08/19/20   Entered: 08/19/20 14:08:31     Page 1 of
                                         3
Case: 20-30242   Doc# 226   Filed: 08/19/20   Entered: 08/19/20 14:08:31   Page 2 of
                                         3
Case: 20-30242   Doc# 226   Filed: 08/19/20   Entered: 08/19/20 14:08:31   Page 3 of
                                         3
